DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 07/16/2021 are sufficient to overcome all previous rejections and or objections. All rejection and/or objection are herein withdrawn.
 	Claims 1-2, 4-12, 14 and 16-22 are pending, Claims 1-2, 4-11, 14 and 16-22 are under examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Dardi on 07/26/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 Claims 7, 12 and 18, cancel claims 7, 12 and 18.

REASONS FOR ALLOWANCE
applicant’s amendment avoid prior art teaching and is not obvious in the art of record. Since there is no other outstanding issue remaining, claims 1-2, 4-6, 8-11, 14 and 16-17 and 19-22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-6, 8-11, 14 and 16-17 and 19-22 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIANFENG SONG/           Primary Examiner, Art Unit 1613